Citation Nr: 1022111	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-17 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis.

2.  Entitlement to a separate compensable disability rating 
for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from May 1968 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in December 2009 and accepted such hearing 
in lieu of an in-person hearing before a Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
file.

The issue of entitlement to a disability rating in excess of 
10 percent for right knee arthritis has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.

The issue of entitlement to a disability rating in excess of 
10 percent for left knee arthritis is addressed in the REMAND 
section of this decision and is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action, on his part, is 
required.


FINDING OF FACT

Left knee instability is manifested by slight recurrent 
lateral instability.




CONCLUSION OF LAW

Entitlement to a disability rating of 10 percent, but not 
higher, for left knee instability is granted for the entire 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the Veteran was mailed a letter in 
December 2005 advising him of the elements required to 
establish entitlement to an increased disability rating and 
of the respective duties of VA and the claimant in obtaining 
evidence.  Additionally, in an April 2008 letter the Veteran 
was provided appropriate notice with respect to the 
disability-rating element of the claim.  While the 
information on how effective dates are assigned under the 
holding in Dingess has not been provided to the Veteran, the 
Board finds that the RO's omission in this regard is 
harmless.  This is so because when implementing the Board's 
decision granting a separate rating for instability, VA will 
set an effective date, which the Veteran may then appeal.

Thus, although the Veteran was not provided adequate notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated in a May 2008 supplemental statement of the 
case (SSOC).  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical 
records are on file.  The Veteran was afforded VA 
examinations in January 2006 and May 2006.  The Board finds 
these examinations, along with the post-service medical 
records and the Veteran's testimony and statements, are 
adequate for rating purposes with regard to the issue decided 
herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the 
knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated as 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated as 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated as a 
maximum 30 percent disabling.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran has reported that his left knee gives out on him, 
sometimes causing him to fall.  The Board notes that the 
Veteran is competent to report his left knee symptoms, 
including instability.   See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board finds the Veteran to be credible.

At an August 2005 visit to the VA Medical Center, the Veteran 
complained that his left knee sometimes felt as though it 
"goes away from under me."  Upon ligamentous testing of the 
left knee, the Veteran was found to have minimal lateral 
collateral ligament (LCL) laxity in his left knee.

The Board finds that the Veteran is entitled to a separate 10 
percent disability rating for left knee instability.  This is 
based on the fact that the Veteran reported that his left 
knee gives way and the finding that the Veteran does indeed 
have minimal laxity in his left LCL.

A disability rating of 20 percent is not warranted at this 
time because there is no evidence that the Veteran 
experiences moderate recurrent lateral instability or that he 
has more than minimal laxity in the left knee LCL.   

Consideration has been given to assigning a staged rating for 
left knee instability; however, at no time during the period 
in question has the disability warranted a higher schedular 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for left knee instability 
and the manifestations of left knee instability are 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from left 
knee instability would be in excess of that contemplated by 
the assigned rating.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

The Board having determined that the Veteran's left knee 
instability warrants a 10 percent disability rating, but not 
higher, for the entire evaluation period, the benefit sought 
on appeal is granted to this extent and is subject to the 
criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for left knee 
arthritis is decided.

At his December 2009 Board hearing, the Veteran provided 
testimony indicating that his left knee arthritis had gotten 
worse.  The Veteran reported that he was required to wear a 
knee brace while at work, that he had increased knee pain, 
and that he sometimes required the use of a cane for 
assistance in ambulating.  

The Veteran has not been afforded a VA examination to 
determine the current degree of severity of his left knee 
arthritis since 2006.  

Additionally, the Veteran reported that he still receives 
treatment from both VA and private physicians for left knee 
arthritis.  The most recent VA medical treatment note of 
record in the claims file is dated in April 2007.

In light of these circumstances, the Board has concluded that 
further development to obtain current treatment records and 
to afford the Veteran a current VA examination is in order.

To ensure that all due process requirements are met, VA 
should ensure that the Veteran is properly notified of the 
requirements of the holding in Dingess, such notice should 
include an explanation of how disability ratings and 
effective dates are established.

Accordingly, this case is remanded for the following actions:

1.  Send a letter to the Veteran and his 
representative providing notice that 
meets the requirements of the holding in 
Dingess, cited to above, with regard to 
establishing disability ratings and 
effective dates.

2.  Undertake appropriate development 
and authorization to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
Salisbury VA Medical Center treatment 
records, since April 9, 2007, and the 
private medical records identified by 
the Veteran at his December 2009 Board 
hearing.  In particular, the Veteran 
should be asked to sign authorization 
for release of records from Northeast 
Orthopedics, since December 4, 2001.  
If unable to obtain any such evidence, 
inform the Veteran and his 
representative and request them to 
submit any outstanding evidence.

3.  After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
Veteran's response has expired, arrange 
for him to undergo a VA orthopedic 
examination, at an appropriate VA 
medical facility, to determine the 
nature and severity of his service-
connected left knee arthritis.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All appropriate 
tests and studies, including, as 
appropriate, X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.

The orthopedic examiner should note the 
ranges of motion for the left knee and 
the presence of ankylosis.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination 
on movement should be noted, and 
whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

In addition, the orthopedic examiner 
should note whether the Veteran has any 
instability or recurrent subluxation of 
the left knee.  Further, the orthopedic 
examiner should note whether the 
Veteran has any dislocated cartilage 
with frequent episodes of "locking," 
pain, and effusion into the joint.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, 
in a printed (typewritten) report.

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claim remaining on appeal, to include 
on an extraschedular basis under 
38 C.F.R. § 3.321(b), in light of all 
pertinent evidence and legal authority.  
The VA should document its 
consideration of whether "staged" 
ratings, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007), are warranted.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish him and his representative an 
SSOC, and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


